Exhibit 10.13

FOURTH AMENDMENT TO LOAN AGREEMENT

This FOURTH AMENDMENT TO LOAN AGREEMENT is made and entered into as of June 29,
2004 (as it may be modified, supplemented or amended from time to time in
accordance with its terms, this "Amendment") by and between E-LOAN, INC., a
Delaware corporation (the "Borrower"), and MERRILL LYNCH MORTGAGE CAPITAL INC.,
a Delaware corporation (together with its successors and assigns, "Lender").

BACKGROUND

WHEREAS

, the Borrower and the Lender entered into a Loan Agreement dated as of June 14,
2002, as amended by the First Amendment dated as of September 16, 2002 and as
amended by the Second Amendment dated as of June 3, 2003 and as amended by the
Third Amendment dated as of July 14, 2003 (as amended, supplemented and
otherwise modified from time to time, the "Existing Loan Agreement"), pursuant
to which the Lender extended financing to the Borrower on the terms and
conditions set forth therein;



WHEREAS

, the parties to the Existing Loan Agreement desire to amend the Existing Loan
Agreement;



NOW, THEREFORE

, in consideration of the premises and the mutual agreements herein contained,
the parties hereto agree as follows:



SECTION 1.  Defined Terms. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings assigned to them in the
Existing Loan Agreement.

SECTION 2.  Amendment. Effective upon the execution and delivery of this
Amendment:

    Exhibit D of the Table of Contents of the Existing Loan Agreement ("EXHIBIT
    D - FORM OF DEALER AGREEMENT") shall be amended and restated in its entirety
    as follows:

    "EXHIBIT D - RESERVED".

 a. Exhibit E of the Table of Contents of the Existing Loan Agreement ("EXHIBIT
    E - FORM OF E-FUND AGREEMENT") shall be amended and restated in its entirety
    as follows:

    "EXHIBIT E - FORM OF POWERCHECK®".

    The definition of "Commitment Termination Date" in Section 1.22 of the
    Existing Loan Agreement shall be amended and restated in its entirety as
    follows:

    1.22 Commitment Termination Date
    
    means the earlier of (i) July 13, 2005, and (ii) the date on which the
    Commitment is otherwise terminated in accordance with the terms of this
    Agreement".
    
    

 b. The definition of "Contract" in Section 1.24 of the Existing Loan Agreement
    shall be amended and restated in its entirety as follows:

    1.24 Contract
    
    means the PowerCheck®, Note and Security Agreement and each other agreement
    delivered in connection therewith or pursuant thereto relating to a Vehicle,
    which was originated by the Borrower and pursuant to which the related
    Obligor is required to repay the related Amount Financed in full during the
    term of such agreement or contract and which is funded by the Lender
    pursuant to this Agreement.
    
    

 c. Section 1.31 of the Existing Loan Agreement (the definition of "Dealer
    Agreement") is hereby amended and restated in its entirety as follows:

    "Reserved".

 d. Section 1.36 of the Existing Loan Agreement (the definition of "E- Fund
    Agreement") is hereby amended and restated in its entirety as follows:

    "Reserved".

 e. Section 1.37(b) of the Existing Loan Agreement ("Eligible Contract") shall
    be amended and restated in its entirety as follows:

    (b)
    
    with respect to each Subprime Contract, complies with the Loan Guidelines of
    a Contract Purchaser and otherwise should be purchased by a Contract
    Purchaser pursuant to a Contract Purchase Agreement within three (3)
    Business Days of receipt by Borrower of all documentation required under the
    Borrower's PowerCheck®.
    
    

 f. Section 1.37(c) of the Existing Loan Agreement ("Eligible Contract") shall
    be amended and restated in its entirety as follows:

    (c)
    
    in the case of a refinancing, is evidenced by a Note and Security Agreement
    and a PowerCheck® endorsed by the prior lender/lienholder acknowledging the
    release of its lien on the related Vehicle, and, with respect to a
    lease-buy-out, is evidenced by a Note and Security Agreement and a
    PowerCheck® endorsed by the lessor acknowledging that it has provided the
    Obligor with good and marketable title to the related Vehicle, and, in each
    case, is originated in conformity with the PowerCheck® instructions,
    Eligibility Criteria, guidelines for completing the the PowerCheck® and
    other terms and conditions described in the PowerCheck® applicable to such
    transaction.
    
    

 g. The definition of "PowerCheck®" is hereby added as Section 1.72.1 of the
    Existing Loan Agreement as follows:

    1.72.1
    
    PowerCheck® means a draft originated by the Originator to an Obligor for the
    purchase (including purchases from a Dealer or Eligible Non-Franchise
    Dealer, person-to-person transactions, and lease buy-out transactions) or
    refinancing of a vehicle, substantially in the form of Schedule E to the
    Existing Loan Agreement.
    
    

 h. The definition of "Subprime Contract" in Section 1.87 of the Existing Loan
    Agreement shall be amended and restated in its entirety as follows:

    1.87 Subprime Contract
    
    means any Contract with an Obligor who has a FICO score at the time of
    origination of such Contract from and including 500 to and including 599.
    For the avoidance of doubt, the term "Subprime Contract" as used herein
    shall not include any Contract with an Obligor who has a FICO score of below
    500.
    
    

 i. Section 4.20 of the Existing Loan Agreement shall be amended and restated in
    its entirety as follows:

    4.20 Forms of PowerCheck® and Note and Security Agreement.
    
    The PowerCheck® to be used for the purchase (including purchases from a
    Dealer or Eligible Non-Franchise Dealer, person-to-person transactions, and
    lease buy-out transactions) or refinancing of a vehicle is in substantially
    the form attached hereto as Exhibit E, and any changes thereto related to
    any particular Contract are not adverse to the Lender. Each Note and
    Security Agreement actually entered into by the Borrower is in substantially
    the form attached hereto as Exhibit F and any changes therefrom related to
    any particular Contract are not adverse to the Lender.
    
    

 j. Section 5.2(s) of the Existing Loan Agreement shall be amended and restated
    in its entirety as follows:

    5.2(s) Funding of Loans.
    
    Borrower shall fund no direct loans for the purchase or refinancing of
    Vehicles until the Dealer in a subject transaction has complied with the
    PowerCheck® instructions, eligibility criteria for the Contracts and
    Vehicles, guidelines for completing the PowerCheck®, and other terms and
    conditions described in the PowerCheck® applicable to the subject
    transaction.
    
    

 k. Section 5.2(t) of the Existing Loan Agreement shall be amended and restated
    in its entirety as follows:

    5.2(t) Modification of PowerCheck®.
    
    Without the prior written consent of Lender, Borrower shall not amend,
    modify, supplement or otherwise change any PowerCheck® in a manner adverse
    to the Lender.
    
    

 l. Exhibit D to the Existing Loan Agreement is hereby amended and restated in
    its entirety as follows:

    "Reserved".

 m. Exhibit E to the Existing Loan Agreement is hereby amended and restated in
    its entirety in the form attached hereto as Exhibit E.

    Exhibit G to the Existing Loan Agreement is hereby amended and restated in
    its entirety in the form attached hereto as Exhibit G.

SECTION 3.  Conditions Precedent. The effectiveness of this Amendment is subject
to (a) the due authorization, execution and delivery by the parties hereto of
this Amendment, (b) the due authorization, execution and delivery by the parties
to the Fourth Amendment to the Credit Agreement, dated June 29, 2004, by and
among E-Loan Auto Fund One, LLC, E-Loan, Inc., and Merrill Lynch Bank USA (as
acknowledged and agreed to by Systems & Services Technologies, Inc. as the
Servicer), (c) the due authorization, execution and delivery by the parties to
the Fourth Amendment to the Systems and Services Technologies, Inc. Servicing
and Custodian Agreement, dated as of June 29, 2004, among Systems and Services
Technologies, Inc., as servicer and custodian, E-Loan Auto Finance One, LLC, as
borrower, and E-Loan, Inc., as originator and administrator, and (d) the due
authorization, execution and delivery by the parties to the First Amendment to
the Contribution and Sale Agreement, dated June 29, 2004, by and among E-Loan
Auto Fund One, LLC and E-Loan, Inc. (as acknowledged and agreed to by Merrill
Lynch Bank USA as the Secured Party).

SECTION 4.  Representations, Warranties and Covenants.

The Borrower hereby confirms that each of the representations, warranties and
covenants set forth in the Existing Loan Agreement are true and correct as of
the date first written above with the same effect as though each had been made
as of such date, except to the extent that any of such representations,
warranties or covenants expressly relate to earlier dates. Except as expressly
amended by the terms of this Amendment, all terms and conditions of the Loan
Agreement and the other Loan Documents shall remain in full force and effect and
the Borrower hereby ratifies its obligations thereunder.

The Borrower confirms that as of the date hereof its obligations under the
Existing Loan Agreement, as amended by this Amendment, and the other Loan
Documents are in full force and effect and are hereby ratified. The Borrower
represents and warrants that (i) no Default or Event of Default has occurred,
(ii) it has the power and is duly authorized to execute and deliver this
Amendment, (iii) this Amendment has been duly authorized, executed and delivered
and constitutes the legal, valid and binding obligation of it enforceable
against it in accordance with its terms, (iv) it is and will continue to be duly
authorized to perform its obligations under this Amendment and the other Loan
Documents, (v) the execution, delivery and performance by it of this Amendment
does not and will not require any consent or approval, which has not already
been obtained, from any Governmental Authority, shareholder or any other Person,
and (vi) the execution, delivery and performance by it of this Amendment shall
not result in the breach of, or constitute a default under, any material
agreement or instrument to which it is a party.

SECTION 5.  Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Amendment or affecting the validity or
enforceability of such provision in any other jurisdiction.

SECTION 6.  Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES; PROVIDED, THAT SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW SHALL APPLY, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

SECTION 7.  Miscellaneous.

The parties hereto hereby agree that the amendments set forth in this Amendment
shall be incorporated into the Existing Loan Agreement. This Amendment
constitutes the entire agreement concerning the subject matter hereof and
supercedes any and all written and/or oral prior agreements, negotiations,
correspondence, understandings and communications.

Any reference to the Existing Loan Agreement from and after the date hereof
shall be deemed to refer to the Existing Loan Agreement as amended hereby,
unless otherwise expressly stated.

This Amendment shall be binding upon and shall be enforceable by parties hereto
and their respective successors and permitted assigns.

This Amendment may be executed by the parties hereto in several counterparts,
each of which shall be deemed to be an original but all of which shall
constitute together but one and the same agreement.

The headings appearing in this Amendment are included solely for convenience of
reference and are not intended to affect the interpretation of any other
provision of this Amendment.

[Remainder of page intentionally left blank.]



IN WITNESS WHEREOF

, the parties have caused this Amendment to be executed by their respective
officers thereunto duly authorized as of the day and year first above written.



 

Lender:

     

MERRILL LYNCH MORTGAGE CAPITAL INC.


 

By:_____/s/ Jeffrey Cohen_____________
Name: Jeffrey Cohen
Title: Director

 

Borrower:

     

E-LOAN, INC.

 

By:_____/s/ Mark Lefanowicz__________
Name: Mark Lefanowicz
Title: COO & President




--------------------------------------------------------------------------------




EXHIBIT E

*



FORM OF POWERCHECK®



 

 

*This Exhibit has been omitted in accordance with Item 601 of Regulation S-K,
and will be provided upon request.




--------------------------------------------------------------------------------




EXHIBIT G

BORROWER'S GENERAL UNDERWRITING CRITERIA




--------------------------------------------------------------------------------




Underwriting Guidelines - Credit/Scoring/Authorities Overview - Credit
Authorities



--------------------------------------------------------------------------------

Introduction

Credit Authority will be established for each level by role as defined below.
Authorities are "up to and including" the amounts indicated. Exceptions to the
amounts shown below may be made based upon need and other factors, but only with
concurrence of Credit Risk Management and the General Manager.



--------------------------------------------------------------------------------

Credit
Authorities

The following table provides the lending limits and allowable exceptions related
to the corresponding role.

[**]



--------------------------------------------------------------------------------

Documentation
of Exceptions

All exceptions are required to be documented in detail, in the note section of
APPRO.

[**]



--------------------------------------------------------------------------------

Continued on next page      

**Confidential Treatment Requested         

Credit Authorities, Continued



--------------------------------------------------------------------------------

Role/Exception
Definitions



[**]



--------------------------------------------------------------------------------

Additional
Responsibilities

Managers should regularly review exceptions and overrides approved by
Supervisors/Sr. Analysts.
During weekend, holiday, off-hour work, or under other special circumstances,
temporary credit authority may be delegated to qualified individuals with lesser
authority.
Note: Decisions made during these periods require later concurrence by the
appropriate authority level.



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------


